Case 4: 18-¢ “Cv -00475-A Document 25 Filed 01/25/19 Pagelof2 PagelD 208

  

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

FORT WORTH DIVISION

Ronnie Young,

Plaintiff, Case No. 4:18-cv-00475-A

v.
US. DISTRICT COURT
ProCollect Inc. NORTHERN ALB) OF TEXAS
John Does 1-25, tedatoct
an
. J \ 9
Defendants. JAN 25 2019
MOTION TO WITHDRAW AS COUN SEL Oy Psp cy pOURT
Dopaly

 

 

The Shawn Jaffer Law Firm PLLC (“SJLF”) and its attorney of record Shawn Jaffer, Tile
this Notice of Withdrawal as Counsel for Plaintiff Ronnie Young. Plaintiff remains represented
by the law firms identified below. Attorney Jonathan Kandelshein no longer requires the
assistance of SJLF as Stein Saks, PLLC has appeared Pro Hac Vice in this matter at the
Plaintiff's request.

Stein Saks, PLLC
285 Passaic St
Hackensack, NJ 07601

Jonathan Kandelshein
18208 Preston Rd, Ste, D-9#256
Dallas, TX 75252

Shawn Jaffer Law Firm PLLC
Attorneys for ee

Dated: January 23, 2019 Ox Aun J, | MLE LE Z
Shawri Taffe er Od WY) iy
Texas-Bar No.: 24] hat
15950 Dallas Parkway, Suite 400
Dallas, TX 75248
Tel: (214) 210-9910
Email: shawn@jafflaw.com

 
Case 4:18-cv-00475-A Document 25 Filed 01/25/19 Page 2of2 PagelD 209

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the January 23, 2019, I mailed via USPS CMRRR the

foregoing with the Clerk of Court and via USPS First Class mail to all Counsel of Record the

foregoing.

SHAWN JAFFER LAW FIRM PLLC

Poa Taifer’

Teas BabN6.: 94107817

15950 Dallas Parkway, Suite 400
Dallas, Texas 75248

Phone: 214-210-9910

Fax: 214-594-6100
shawn@jatflaw.com
